Exhibit 10.6

Summary of Changes to Executive Compensation Arrangements

Adoption of Performance Goals for Fiscal 2009 Cash Bonuses and Performance Unit
Awards

The Compensation and Management Development Committee of the Board of Directors
of Gap Inc. (the “Committee”) determined that executive officers, including
those executive officers set forth in the table below, are eligible to earn cash
and performance unit awards based on performance during the 2009 fiscal year,
and established performance goals and target award percentages for each
participant.

Cash Awards. The aggregate cash award payable to the named participants is based
on two separate components: (1) an award based on the financial performance of
Gap Inc. or a division of the Company pursuant to goals established under the
Executive Management Incentive Compensation Award Plan (the “Executive MICAP”),
and (2) an award based on individual and organizational objectives for certain
of the participants. The base target award percentage (as a percentage of base
salary) for cash awards in the aggregate for each named participant is as set
forth in the table below. The table below also sets forth the percentage of the
base target award percentage attributable to each of the two bonus components.

The financial component of the aggregate cash award payable is established under
the Executive MICAP for each of two performance periods during the 2009 fiscal
year. The first performance period (“First Half 2009”) is the period beginning
February 1, 2009 and ending on August 1, 2009. The second performance period
(“Second Half 2009”) is the period beginning August 2, 2009 and ending on
January 30, 2010. The financial performance of a division or Gap Inc., as
applicable and as set forth in the table below, will be based on the achievement
of objective Earnings performance goals for the division or Gap Inc. (as defined
in the Executive MICAP) for First Half 2009 and Second Half 2009, provided that
no bonus will be paid under the financial component unless a threshold amount of
Earnings of the division or Gap Inc., as the case may be, is achieved for either
First Half 2009 or Second Half 2009.

The individual objective component of the aggregate cash award payable is based
on a qualitative assessment by the Chief Executive Officer of the level of
achievement of certain subjective individual and organizational objectives at
year-end that vary by individual and include considerations such as expense
reduction, talent management initiatives, productivity initiatives, and
operational improvements.



--------------------------------------------------------------------------------

Executive Officer

   Cash Awards      Base Target
Percentage     Executive MICAP
Financial
Component    Individual Objective
Component  

Marka Hansen

   75 %   75% (Gap North America)    25 %

Glenn Murphy

   150 %   100% (Gap Inc.)    0 %

Art Peck

   75 %   75% (Outlet)    25 %

Sabrina Simmons

   75 %   75% (Gap Inc.)    25 %

J. Tom Wyatt

   75 %   75% (Old Navy)    25 %

Actual cash awards payable can be up to two times the base target percentage set
forth above for each participant depending upon (1) the extent to which the
financial performance of a division and/or Gap Inc. meets, exceeds or is below
target for the First Half 2009 and Second Half 2009, and (2) the qualitative
assessment of individual objectives. For example, Ms. Hansen is eligible for a
bonus of up to 113% (two times 75% times 75%) of base salary under the Executive
MICAP financial component and a bonus of up to 38% (two times 75% times 25%) of
base salary under the individual objective component.

The Committee approves all bonus payouts.

Performance Unit Awards. Awards payable in performance units, issued pursuant to
the Company’s 2006 Long-Term Incentive Plan to the named participants below,
will be based 100% on the financial performance of Gap Inc. or his or her
division of the Company. The base target award percentage (as a percentage of
base salary) for performance unit awards for each named participant is as set
forth in the table below. The financial performance of a division or Gap Inc.,
as applicable, will be based on the achievement of an objective Earnings
performance goal for the division or Gap Inc. for each of two performance
periods during the 2009 fiscal year as described under “Cash Bonuses” above.

Actual performance unit awards can have a value that ranges from 0 to 200% (up
to two times the base target percentage set forth in the table below for each
participant) of a participant’s base salary depending upon the extent to which
the financial performance of a division or Gap Inc. meets, exceeds or is below
target for First Half 2009 and Second Half 2009, provided that no award will be
made unless a threshold amount of Earnings of the division or Gap Inc., as the
case may be, is achieved. In determining the number of performance units awarded
to each participant, the value of each performance unit will equal the closing
price at which a share of the Company’s common stock traded on the date of
award, rounded down to the nearest whole unit. Each performance unit award will
be granted pursuant to a Stock Award Agreement and will be subject to vesting as
determined by the Committee on the date of award.

 

     Performance Unit Awards

Executive Officer

   Base Target Percentage     Gap Inc. or Division

Marka Hansen

   100 %   Gap North America

Glenn Murphy

   0     N/A

Art Peck

   100 %   Outlet

Sabrina Simmons

   100 %   Gap Inc.

J. Tom Wyatt

   100 %   Old Navy

Summary of Base Salary Changes

On January 28, 2009, the Committee considered and approved a proposal from Mr.
Fisher to reduce his base salary to $150,000, effective February 24, 2009. Mr.
Fisher is also no longer eligible for a bonus or stock compensation.

 

2